Exhibit A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13G The undersigned hereby agree as follows: (i)Each of them is individually eligible to use the Schedule 13G to which this Exhibit is attached, and such Schedule 13G is filed on behalf of each of them; and (ii)Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated February 14, 2014 THOMAS H. LEE ADVISORS, LLC By: THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director THOMAS H. LEE EQUITY FUND VI, L.P. By:THL Equity Advisors VI, LLC, its general partner By:Thomas H. Lee Partners, L.P., its sole member By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director THOMAS H. LEE PARALLEL FUND VI, L.P. By:THL Equity Advisors VI, LLC, its general partner By:Thomas H. Lee Partners, L.P., its sole member By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By:THL Equity Advisors VI, LLC, its general partner By:Thomas H. Lee Partners, L.P., its sole member By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director Page 23 of 25 THL COINVESTMENT PARTNERS, L.P. By:Thomas H. Lee Partners, L.P., its general partner By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director THL EQUITY FUND VI INVESTORS (WEST), L.P. By:THL Equity Advisors VI, LLC, its general partner By:Thomas H. Lee Partners, L.P., its sole member By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director THL EQUITY FUND VI INVESTORS (WEST) HL, L.P. By:THL Equity Advisors VI, LLC, its general partner By:Thomas H. Lee Partners, L.P., its sole member By:Thomas H. Lee Advisors, LLC, its general partner By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director PUTNAM INVESTMENT HOLDINGS, LLC By:Putnam Investments, LLC, its managing member By:Thomas H. Lee Advisors, LLC, its attorney-in-fact By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III, LLC By:Putnam Investment Holdings, LLC, its managing member By:Putnam Investments, LLC, its managing member By:Thomas H. Lee Advisors, LLC, its attorney-in-fact By:THL Holdco, LLC, its managing member By:/s/Charles P. Holden Name: Charles P. Holden Title:Managing Director Page 24 of 25
